Citation Nr: 0713123	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-32 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel









INTRODUCTION

The late veteran served on active duty from May 1973 to May 
1993.  The appellant in the appeal claims that she is his 
legal surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the 
appellant's claim of entitlement to service connection for 
the veteran's cause of death.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required.


REMAND

The claims file indicates that the appellant had been 
initially scheduled for a hearing at the RO before a 
traveling Veterans Law Judge in October 2005.  She failed to 
appear for the hearing and the appeal was certified to the 
Board in November 2005.  Shortly afterwards, in 
correspondence date in October 2005 that was received by the 
RO in November 2005, she informed VA that she did not receive 
adequate notice of the hearing and filed what was in essence 
a motion to reschedule her hearing.  In April 2007, the Board 
granted the motion.  The case should therefore be remanded to 
the RO so that the appellant may be rescheduled for a new 
hearing before a traveling Veterans Law Judge from the Board.



Accordingly, the case is REMANDED for the following action:

Pursuant to the appellant's successful 
motion, the RO should schedule her for a 
new hearing, to be held at the RO before a 
traveling Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


